
	

113 HR 3593 : VA Construction Assistance Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 3593
		IN THE SENATE OF THE UNITED STATES
		September 17 (legislative day, September 16), 2014Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to improve the construction of major medical facilities, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the VA Construction Assistance Act of 2014.
		2.Findings; sense of Congress
			(a)FindingsCongress finds the following:
				(1)According to testimony by the Director of Physical Infrastructure of the General Accountability
			 Office before the Committee on Veterans’ Affairs of the House of
			 Representatives in May 2013, schedule delays of major medical center
			 construction projects of the Department of Veterans Affairs have averaged
			 35 months, with the delays ranging from 14 months to 74 months.
				(2)The average cost increase attributed to such delays has been $336,000,000 per project.
				(3)Management of the major medical facility projects currently underway as of the date of the
			 enactment of this Act in Denver, Colorado, Orlando, Florida, and New
			 Orleans, Louisiana, should be subject to the oversight of a special
			 project manager of the Army Corps of Engineers that is independent of the
			 Department of Veterans Affairs because, according to the Comptroller
			 General of the United States, such projects have experienced continuous
			 delays and a total cost increase of nearly $1,000,000,000.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the management of the major medical center construction projects of the Department of Veterans
			 Affairs has been an abysmal failure; and
				(2)in order to minimize repeated delays and cost increases to such projects, the Secretary of Veterans
			 Affairs should fully implement all recommendations made by the Comptroller
			 General of the United States in an April 2013 report to improve
			 construction procedures and practices of the Department.
				3.Implementation of major medical facility construction reformsSection 8104 of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(i)
					(1)With respect to each project described in paragraph (2), the Secretary shall—
						(A)use the services of a medical equipment planner as part of the architectural and engineering firm
			 for the project;
						(B)develop and use a project management plan to ensure clear and consistent communication among all
			 parties;
						(C)subject the project to construction peer excellence review;
						(D)develop—
							(i)a metrics program to enable the monitoring of change-order processing time; and
							(ii)goals for the change-order process consistent with the best practices of other departments and
			 agencies of the Federal Government; and
							(E)to the extent practicable, use design-build processes to minimize multiple change orders.
						(2)A project described in this paragraph is a construction or alteration project that is a major
			 medical facility project..
		4.Special project manager for certain medical center construction projects
			(a)Appointment of special project managerNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into an agreement with the Army Corps of Engineers to
			 procure, on a reimbursable basis, the services of the Army Corps of
			 Engineers with respect to appointing not less than one special project
			 manager who has experience in managing construction projects that exceed
			 $60,000,000 to oversee covered projects until the date on which the
			 project is completed.
			(b)DutiesA special project manager appointed under subsection (a) to oversee a covered project shall—
				(1)conduct oversight of all construction-related operations at the project, including with respect to—
					(A)the performance of the Department of Veterans Affairs involving the prime contractors; and
					(B)the compliance of the Department with the Federal Acquisition Regulation, including the VA
			 Acquisition Regulation;
					(2)advise and assist the Department in any construction-related activity at the project, including the
			 approval of change-order requests for the purpose of achieving a timely
			 completion of the project; and
				(3)conduct independent technical reviews and recommend to the Department best construction practices
			 to improve operations for the project.
				(c)Plans and report
				(1)Completion plansNot later than 90 days after being appointed under subsection (a), a special project manager shall
			 submit to the Committees on Veterans’ Affairs of the House of
			 Representatives and the Senate detailed plans of the covered project for
			 which the special project manager is so appointed.
				(2)Progress reportsNot later than 180 days after being appointed under subsection (a), and each 180-day period
			 thereafter until the date on which the covered project is completed, a
			 special project manager shall submit to the Committees on Veterans’
			 Affairs of the House of Representatives and the Senate a report detailing
			 the progress of the covered project for which the special project manager
			 is so appointed. Each report shall include—
					(A)an analysis of all advice and assistance provided to the Department under subsection (b);
					(B)an analysis of all changes ordered by the Department with respect to the project, or claimed to
			 have been made by contract between the Department and the prime
			 contractor, including the extent to which such changes comply with the
			 Federal Acquisition Regulation, including the VA Acquisition Regulation;
					(C)an analysis of the communication and working relationship between the Department and the prime
			 contractor, including any recommendations made by the prime contractor to
			 aid in the completion of the project; and
					(D)identification of opportunities and recommendations with respect to improving the operation of any
			 construction-related activity to reduce costs or complete the project in a
			 more timely manner.
					(d)Cooperation
				(1)InformationThe Secretary of Veterans Affairs shall provide a special project manager appointed under
			 subsection (a) with any necessary documents or information necessary for
			 the special project manager to carry out subsections (b) and (c).
				(2)AssistanceUpon request by the special project manager, the Secretary shall provide to the special project
			 manager administrative assistance necessary for the special project
			 manager to carry out subsections (b) and (c).
				(e)Covered projects definedIn this section, the term covered projects means each construction project that is a major medical facility project (as defined in section
			 8104(a)(3)(A) of title 38, United States Code) that—
				(1)was the subject of a report by the Comptroller General of the United States titled Additional Actions Needed to Decrease Delays and Lower Costs of Major Medical-Facility Projects, numbered GAO–13–302, and published in April 2013; and
				(2)has not been activated to accept patients as of the date of the enactment of this Act.
				5.Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act, and this Act and such amendments shall be carried out using
			 amounts otherwise made available for such purposes.
		
	Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk
